            Case 2:19-cr-00018-APG-EJY Document 55 Filed 03/04/21 Page 1 of 3



 1   RUSSELL E. MARSH, ESQUIRE
     WRIGHT MARSH & LEVY
 2   Nevada Bar No. 11198
     300 S. Fourth Street
 3   Suite 701
     Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702) 382-4800
 5   russ@wmllawlv.com
     Attorney for Lorenzo Lucian Lindsey
 6
 7                                    UNITED STATES DISTRICT COURT
 8                                           DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,                        )
10                                                    )       CASE NO. 2:19-cr-00018-APG-FJY
                Plaintiff,                            )
11                                                    )       STIPULATION TO CONTINUE
                        vs.                           )       SENTENCING HEARING
12                                                    )
     LORENZO LUCIAN LINDSEY,                          )       (SECOND REQUEST)
13                                                    )
                Defendant.                            )
14                                                    )
15              IT IS HEREBY STIPULATED AND AGREED, by and between the CHRISTOPHER
16   CHIOU, Acting United States of America, and SIMON KUNG, Assistant United States Attorney,
17   counsel for the United States of America, and RUSSELL E. MARSH, ESQUIRE, WRIGHT
18   MARSH & LEVY, counsel for LORENZO LUCIAN LINDSEY; that the sentencing hearing
19   currently scheduled for April 27, 202,1 at 10:00 a.m., be vacated and continued to a date and time
20   convenient to the Court, but no sooner than 60 days from the current sentencing date.
21              This Stipulation is entered into for the following reasons:
22              1.      Defendant is currently in state custody and does not object to the continuance.
23              2.      The parties need additional time to determine their positions regarding sentencing,
24   gather and prepare support for their positions, file sentencing memorandum and prepare for
25   argument.
26              3.      The parties agree to the requested continuance.
27              4.      Additionally, denial of this request for continuance could result in a miscarriage of
28   justice.
             Case 2:19-cr-00018-APG-EJY Document 55 Filed 03/04/21 Page 2 of 3



 1            5.     The additional time requested by this Stipulation is made in good faith and not for
 2   purposes of delay.
 3            This is the second request for a continuance of the sentencing hearing.
 4            DATED this 3rd day of March, 2021.
 5   WRIGHT MARSH & LEVY                                   CHRISTOPHER CHIOU
                                                           Acting United States Attorney
 6
 7   By      /s/ Russell E. Marsh                          By       /s/Simon Kung
          RUSSELL E. MARSH, ESQUIRE                             SIMON KUNG
 8        Counsel for Lorenzo Lucian Lindsey                    Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       2
            Case 2:19-cr-00018-APG-EJY Document 55 Filed 03/04/21 Page 3 of 3



 1
 2                                UNITED STATES DISTRICT COURT
 3                                        DISTRICT OF NEVADA
 4
     UNITED STATES OF AMERICA,                       )
 5                                                   )       CASE NO. 2:19-cr-00018-APG-FJY
             Plaintiff,                              )
 6                                                   )       ORDER
                     vs.                             )
 7                                                   )
     LORENZO LUCIAN LINDSEY                          )
 8                                                   )
             Defendant.                              )
 9                                                   )
10           Based on the Stipulation of the parties, the Court hereby continues the sentencing of
11   Defendant Lorenzo Lucian Lindsey in this matter. The ends of justice served by granting said
12   continuance outweigh the best interest of the public and the Defendant in a speedy sentencing,
13   because the failure to grant said continuance would be likely to result in a miscarriage of justice, and
14   would deny the parties herein sufficient time and the opportunity within which to be able to
15   effectively and thoroughly prepare for sentencing, taking into account the exercise of due diligence.
16           IT IS THEREFORE ORDERED that the sentencing in the above-captioned matter currently
17                                                                             June 30
     scheduled for April 27, 2021, at 10:00 a.m., be vacated and continued to ________________, 2021,
18       1:00 p.m. in Courtroom 6C.
     at __________
19                       4th
             DATED this _______           March
                                day of ___________________, 2021.
20
                                                             _______________________________________
21                                                           ANDREW P. GORDON
                                                             United States District Judge
22
23
24
25
26
27
28
